DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/618,305 filed 29 November 2019. Claims 1-4, 6-21 pending. Claims 5, and 22 canceled.

Allowable Subject Matter
Claims 1-4, 6-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A clutch mechanism configured to be driven in rotation about an axis and comprising; two assemblies, each assembly comprising at least: an outer disk carrier externally delimiting a cavity; a clutch including a stack of coupling disks and friction disks, the stack being housed in the cavity and configured to be driven in rotation about the axis; and a reaction member of the outer disk carrier configured to enable compression of the coupling disks against the friction disks in a clutch engaged position of the clutch; and an assembly device for assembling the two assemblies, wherein the reaction member includes: a first part extending radially outside the cavity and beyond a peripheral edge of the outer disk carrier, and a second part situated inside the cavity and inside the peripheral edge of the outer disk carrier.
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, applicant amended claim 1 to include previously .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 26 January 2022, with respect to page 8 has been fully considered and are persuasive.  The 35 USC 112, and 102 rejection of claim 22 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659